DETAILED ACTION
	This Office action is in response to the amendment the claims filed 12 May 2021.  Claims 2-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 2-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,095,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims are encompassed by those of the reference claim.
The following table illustrates the overlap in scope between instant claim 2 and claim 1 of U.S. Patent 10,095,367.

Instant Claim 2
Claim 1 of U.S. Patent 10,095,367
2.  A method comprising:
	receiving, from a server, first data used by a client device to generate for display a digital media asset in a film strip  the one or more scenes is associated with a respective point in time along the timeline of the digital media asset, wherein the timeline is defined by a start and an end time;

	receiving, from a server, first data used by a client device to generate for display the digital media asset in a film strip 

	receiving, from the server, second data used by the client device to generate for display a plurality of tracks in timeline alignment with the film strip format, each track of the plurality of tracks corresponding to a different type of metadata associated with the digital media asset, the each track including one or more segments, each segment of the one or more segments defined by a start point and an end point along the timeline in which a particular aspect of the different type of metadata occurs within the each segment of the digital media asset, wherein the different types of metadata includes metadata associated with the entire digital media asset and metadata associated with a specific point or segment of time within the digital media asset;
	receiving, by the client device, a selection of a particular track from the plurality of tracks of the digital asset; and
	receiving, by the client device, a selection of a particular track from the plurality of tracks; and
	in response to receiving the selection of the particular track from the plurality of tracks, generating for display one or more subtracks corresponding to the particular track in a non-contiguous manner based on time-codes, wherein each subtrack comprises one or more associated non-contiguous time-coded segments based on a same type of metadata as the particular track, wherein the generating for display comprises:

	in response to receiving the selection of the particular track from the plurality of tracks, generating for display, by the client device, one or more subtracks corresponding to the particular track, each subtrack comprising one or more associated segments based on a same type of metadata as the particular track, the one or more associated segments of the each subtrack generated for display in timeline alignment with the film strip format, wherein the one or more subtracks comprise at least one of automatically generated metadata or user-generated metadata having the same type of metadata, 
	wherein all metadata associated with the one or more segments are associated with a time-code or range of time-codes for each metadata type, and wherein the one or more segments are non-contiguous and are displayed along the timeline in a non-contiguous manner based upon the time-code metadata or range of time-code metadata, and

	wherein a plurality of the one or more non-contiguous segments are edited together to create a contiguous group segment in association with a span of time represented by a summation of the plurality of the one or more non-contiguous segments.

	
Similarly, instant claim 3 is encompassed in scope by reference claim 2; instant claim 4 is encompassed in scope by reference claim 6; instant claim 5 is encompassed in scope by reference claim 7; instant claim 6 is encompassed in scope by reference claim 3; instant claim 7 is encompassed in scope by reference claim 4; instant claim 8 is encompassed in scope by reference claim 5; instant claim 9 is encompassed in scope by reference claim 8; instant claim 10 is encompassed in scope by reference claim 9; instant claim 11 is encompassed in scope by reference claim 13; instant claim 12 is encompassed in scope by reference claim 14; instant claim 13 is encompassed in scope by reference claim 10; instant claim 14 is encompassed in scope by reference claim 11; and instant claim 15 is encompassed in scope by reference claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claims 2-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US Publication 2010/0107117 AW), hereinafter Pierce, in view of Schormann (US Publication 2008/0244410 A1), in view of Logan et al. (US Publication 2005/0005308 A1), hereinafter Logan.


Receiving first data used by a client device to generate for display the digital media asset representing one or more scenes of the digital media asset along a timeline, wherein each scene of the one or more scenes is associated with a respective point in time along the timeline (Pearce discloses the display of a scrollable “media timeline” representing the length of a media asset, the media asset itself inherently composed of at least one “scene”, at ¶ 0025);
receiving second data used by the client device to generate for display a plurality of tracks, wherein each track of the plurality of tracks is indicative of a different type of metadata associated with the digital media asset (metadata items or keywords associated with the media asset may be visually displayed as a graphical bar representative of the metadata’s appropriate temporal location within the media asset, at ¶ 0026);
receiving, by the client device, a selection of a particular track from the plurality of tracks (a user may evaluate different keywords via a “selection” process where the user “clicks on” the desired metadata keyword region or selects the desired metadata keyword from a corresponding list, at ¶ 0027); and
in response to receiving the selection of the particular track from the plurality of tracks, generating for display one or more subtracks corresponding to the particular track in a non-contiguous manner based on time-codes, wherein each subtrack comprises one or more associated non-contiguous time-coded segments based on a same type of metadata as the particular track (the selection of a metadata keyword region may include further keyword or metadata information associated with that region, such as a selection of a region related to a speaker at a debate may also include information related to the subject discussed by the speaker.  See ¶ 0028-0029).
Pearce fails to explicitly disclose receiving the first and second data from a server, and displaying a representation of the one or more scenes in a filmstrip format.  Schormann discloses a graphical user interface for manipulating digital video, similar to Pearce.

Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the digital media asset method of Pearce to include the filmstrip interface and remote data storage/delivery of Schormann.  One would have been motivated to make such a combination for the advantage of more precisely manipulating the graphical representation of a digital asset, as well as providing storage solutions for a system capable of performing the same.  See Schormann, ¶ 0001 and 0027.
Pearce and Schormann fail to explicitly disclose wherein the timeline of the digital media asset is defined by a start and an end time; 
and the generating for display comprises: 
displaying the one or more associated non-contiguous time-coded segments of the digital asset edited together to appear in a contiguous manner.
Logan discloses systems and methods for selectively replaying video segments of a recorded event through the use of metadata (see ¶ 0009), similar to Pearce and Schormann.  Furthermore, Logan discloses wherein the digital media asset is a singular media asset (for example, a football game recorded on a storage device accessed and controlled by a user, such as through video on demand or a personal video recorder (see ¶ 0028).  Logan discloses the programming being “stored in its entirety in a VOD video server before being made available”, at ¶ 0037.  Start and end times for individual segments are based on the time information of the entire video, at ¶ 0070.  Logan further discloses displaying the non-contiguous time-coded segments of the asset edited together in a contiguous manner, as a scheduling file of metadata (a “playlist”) which schedules the content and sequence of a playback session of the individual video (¶ 0018).  For example, a “Clock-in-Motion” playlist presents a condensed version of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the video editing utilizing metadata of Pearce and Schormann to include the single digital media asset and contiguous display of non-contiguous segments as disclosed by Logan.  One would have been motivated to make such a combination for the advantage of allowing mechanisms for selective modification of programming segments.   See Logan, ¶ 0026.

Regarding claim 3, Pearce discloses wherein each of the different type of metadata is created by an owner of the digital media asset, automatically generated by the server by applying at least one metadata generation mechanism to content of the digital media asset, or generated by a user (Pearce discloses that a media asset may be “annotated with metadata”, presuming at least an owner of the media asset or a user is capable of performing such, at ¶ 0029).

Regarding claim 4, Pearce discloses wherein the start and end points of at least one of the one or more segments spans at least one of a time period of one scene, more than one scene, a portion of one scene, and portions of more than one scene (the timecoded metadata keywords of Pearce span at least a portion of one scene, as the media asset of Pearce may be considered to comprise at least one scene.  See Pearce, Fig. 8 and Fig. 10).

Regarding claim 5, Schormann discloses receiving input indicating an edit to at least one segment of the plurality of tracks, the edit including adding, deleting, or changing the at least one segment (Schormann discloses a program utilized to edit digital media files, including operations such as trimming a selected video snippet, at ¶ 0041).

Regarding claim 6, the limitation “wherein the at least one metadata generation mechanism includes face detection algorithm modules, ad break detection algorithm modules, speech recognition modules, or other automated metadata detection modules” further defines an optional element of claim 3 that is not required by the claim in light of the application of the prior art.

Regarding claim 7, Pearce discloses wherein access to generate for display the plurality of tracks in timeline alignment of the different type of metadata associated with the digital media asset on the client device is provided by an authorized user (the user of a system intending to display metadata associated with a digital media asset inherently provides authorization to the system to perform such).  

Regarding claim 8, Pearce discloses wherein the particular aspect of the different type of metadata occurring within each segment of the digital media asset is automatically generated by the owner by applying the at least one metadata generation mechanism, or generated by the user (Pearce discloses that a media asset may be “annotated with metadata”, presuming at least an owner of the media asset or a user is capable of performing such, at ¶ 0029).

Regarding claim 9, Pearce discloses a non-transitory computer readable medium having instructions encoded thereon, that when executed by control circuitry causes the control circuitry to:
receive first data used by a client device to generate for display the digital media asset representing one or more scenes of the digital media asset along a timeline, wherein each scene of the one or more scenes is associated with a respective point in time along the timeline 
receive second data used by the client device to generate for display a plurality of tracks, wherein each track of the plurality of tracks is indicative of a different type of metadata associated with the digital media asset (metadata items or keywords associated with the media asset may be visually displayed as a graphical bar representative of the metadata’s appropriate temporal location within the media asset, at ¶ 0026);
receive, by the client device, a selection of a particular track from the plurality of tracks (a user may evaluate different keywords via a “selection” process where the user “clicks on” the desired metadata keyword region or selects the desired metadata keyword from a corresponding list, at ¶ 0027); and
in response to receiving the selection of the particular track from the plurality of tracks, generate for display one or more subtracks corresponding to the particular track in a non-contiguous manner based on time-codes, wherein each subtrack comprises one or more associated non-contiguous time-coded segments based on a same type of metadata as the particular track (the selection of a metadata keyword region may include further keyword or metadata information associated with that region, such as a selection of a region related to a speaker at a debate may also include information related to the subject discussed by the speaker.  See ¶ 0028-0029).
Pearce fails to explicitly disclose receiving the first and second data from a server, and displaying a representation of the one or more scenes in a filmstrip format.  Schormann discloses a graphical user interface for manipulating digital video, similar to Pearce.
Schormann further discloses the use of filmstrip and timeline interface elements to manipulate digital media, at Fig. 6, and disclosed at ¶ 0056, as well as the use of servers and networking technology for providing relevant information to a client device, at ¶ 0018, 0023, and 0026.

Pearce and Schormann fail to explicitly disclose wherein the timeline of the digital media asset is defined by a start and an end time; 
and the generating for display comprises: 
displaying the one or more associated non-contiguous time-coded segments of the digital asset edited together to appear in a contiguous manner.
Logan discloses systems and methods for selectively replaying video segments of a recorded event through the use of metadata (see ¶ 0009), similar to Pearce and Schormann.  Furthermore, Logan discloses wherein the digital media asset is a singular media asset (for example, a football game recorded on a storage device accessed and controlled by a user, such as through video on demand or a personal video recorder (see ¶ 0028).  Logan discloses the programming being “stored in its entirety in a VOD video server before being made available”, at ¶ 0037.  Start and end times for individual segments are based on the time information of the entire video, at ¶ 0070.  Logan further discloses displaying the non-contiguous time-coded segments of the asset edited together in a contiguous manner, as a scheduling file of metadata (a “playlist”) which schedules the content and sequence of a playback session of the individual video (¶ 0018).  For example, a “Clock-in-Motion” playlist presents a condensed version of a game which removes various broadcast time when the game is not in progress, at ¶ 0050, or a complete, continuously displayed game with “dead-air” such as advertisements removed, at ¶ 0061.


Regarding claim 10, Pearce discloses wherein each of the different type of metadata is created by an owner of the digital media asset, automatically generated by the server by applying at least one metadata generation mechanism to content of the digital media asset, or generated by a user (Pearce discloses that a media asset may be “annotated with metadata”, presuming at least an owner of the media asset or a user is capable of performing such, at ¶ 0029).

Regarding claim 11, Pierce discloses wherein the start and end points of at least one of the one or more segments spans at least one of: a time period of one scene, more than one scene, a portion of one scene, and portions of more than one scene (the timecoded metadata keywords of Pearce span at least a portion of one scene, as the media asset of Pearce may be considered to comprise at least one scene.  See Pearce, Fig. 8 and Fig. 10).

Regarding claim 12, Schormann discloses wherein the instructions further cause the control circuitry to receive input indicating an edit to at least one segment of the plurality of tracks, the edit including adding, deleting, or changing the at least one segment (Schormann discloses a program utilized to edit digital media files, including operations such as trimming a selected video snippet, at ¶ 0041).



Regarding claim 14, Pearce discloses wherein access to generate for display the plurality of tracks in timeline alignment of the different type of metadata associated with the digital media asset on the client device is provided by an authorized user (the user of a system intending to display metadata associated with a digital media asset inherently provides authorization to the system to perform such).

Regarding claim 15, Pearce discloses wherein the particular aspect of the different type of metadata occurring within each segment of the digital media asset is automatically generated by the owner by applying the at least one metadata generation mechanism, or generated by the user (Pearce discloses that a media asset may be “annotated with metadata”, presuming at least an owner of the media asset or a user is capable of performing such, at ¶ 0029).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.